


110 HR 5036 RH: Amend the title so as to read:

U.S. House of Representatives
2008-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 360
		110th CONGRESS
		2d Session
		H. R. 5036
		[Report No. 110–582, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 17, 2008
			Mr. Holt (for
			 himself, Mr. Tom Davis of Virginia,
			 Mr. Wexler,
			 Mr. Emanuel,
			 Mr. Conyers,
			 Mr. Lewis of Georgia,
			 Mrs. Maloney of New York,
			 Ms. Schakowsky,
			 Mr. Waxman,
			 Mr. George Miller of California,
			 Mr. Abercrombie,
			 Mr. Inslee,
			 Ms. Baldwin,
			 Mr. Farr, Mr. Ryan of Ohio, Mr. Honda, Mr.
			 Doggett, Mr. Blumenauer,
			 Mr. Hare, Mr. Loebsack, Mr.
			 Sires, Mr. Frank of
			 Massachusetts, Mr. Weiner,
			 Mr. Berman,
			 Mr. DeFazio,
			 Ms. Hirono,
			 Mr. Grijalva,
			 Mr. Davis of Illinois,
			 Mr. Rothman,
			 Mr. Olver,
			 Mr. Fattah,
			 Mr. Doyle,
			 Ms. Kaptur,
			 Ms. Watson,
			 Mr. Hinchey,
			 Mr. Klein of Florida, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			April 14, 2008
			Additional sponsors: Mrs.
			 Capps, Mr. Price of North
			 Carolina, Ms. Sutton,
			 Mr. Ellison,
			 Mr. McGovern,
			 Mrs. Tauscher,
			 Ms. Giffords,
			 Ms. Corrine Brown of Florida,
			 Mr. Boyd of Florida,
			 Mr. Thompson of California,
			 Mr. Al Green of Texas,
			 Mr. Gordon of Tennessee,
			 Mr. Levin,
			 Mr. Altmire,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Moran of Virginia,
			 Ms. Wasserman Schultz,
			 Mr. Wynn, Ms. Woolsey, Ms.
			 Jackson-Lee of Texas, Mr.
			 Pallone, Mr. Gene Green of
			 Texas, Ms. Kilpatrick,
			 Mr. Cooper,
			 Mr. Jackson of Illinois,
			 Ms. Clarke,
			 Mr. Pastor,
			 Mr. Chandler,
			 Mr. Becerra,
			 Mr. Cohen,
			 Mr. Kildee,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Barrow,
			 Ms. Linda T. Sánchez of California,
			 Mr. Delahunt,
			 Mr. Tierney,
			 Mr. Stark,
			 Ms. Schwartz,
			 Ms. Shea-Porter,
			 Mr. Courtney,
			 Mr. Clay, Ms. DeGette, Mr.
			 Braley of Iowa, Mr. Engel,
			 Mr. Payne,
			 Mr. Matheson,
			 Mr. Johnson of Georgia,
			 Ms. Matsui,
			 Mrs. Lowey,
			 Mr. Rangel,
			 Mr. McNulty,
			 Mr. Boucher,
			 Mr. Udall of Colorado,
			 Ms. Lee, Mr. Murtha, and Mr.
			 Snyder
		
		
			April 14, 2008
			Reported from the Committee on
			 House Administration
			 with amendments
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			April 14, 2008
			Committee on Science
			 and Technology discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on January 17, 2008
		
		A BILL
		To direct the Administrator of General
		  Services to reimburse certain jurisdictions for the costs of obtaining paper
		  ballot voting systems for the general elections for Federal office to be held
		  in November 2008, to reimburse jurisdictions for the costs incurred in
		  conducting audits or hand counting of the results of the general elections for
		  Federal office to be held in November 2008, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Assistance for Secure
			 Elections Act of 2008.
		2.Payments to Certain
			 Jurisdictions Conducting 2008 General Elections
			(a)Reimbursement for
			 Conversion to Paper Ballot Voting System
				(1)In
			 generalThe Election
			 Assistance Commission shall pay to each eligible jurisdiction an amount equal
			 to the sum of the following:
					(A)The documented reasonable costs paid or
			 incurred by such jurisdiction to replace any voting systems used to conduct the
			 general elections for Federal office held in November 2006 that did not use or
			 produce a paper ballot verified by the voter or a paper ballot printout
			 verifiable by the voter at the time the vote is cast with paper ballot voting
			 systems.
					(B)The documented reasonable costs paid or
			 incurred by such jurisdiction to obtain non-tabulating ballot marking devices
			 that are accessible for individuals with disabilities in accordance with the
			 requirements of section 301(a)(3) of the Help America Vote Act of 2002.
					(C)The documented reasonable costs paid or
			 incurred by such jurisdiction to obtain ballot marking stations or voting
			 booths for the protection of voter privacy.
					(D)The documented reasonable
			 costs paid or incurred by such jurisdiction to obtain paper ballots.
					(E)The documented reasonable costs paid or
			 incurred by such jurisdiction to obtain precinct-based equipment that tabulates
			 paper ballots or scans paper ballots.
					(F)The documented reasonable
			 administrative costs paid or incurred by such jurisdiction that are associated
			 with meeting the requirements for an eligible jurisdiction.
					(2)Eligible jurisdiction
			 definedIn this subsection,
			 an eligible jurisdiction means a jurisdiction that submits to
			 the Commission (and, in the case of a county or equivalent jurisdiction,
			 provides a copy to the State), at such time and in such form as the Commission
			 may require, an application containing—
					(A)assurances that the jurisdiction conducted
			 regularly scheduled general elections for Federal office in November 2006 using
			 (in whole or in part) a voting system that did not use or produce a paper
			 ballot verified by the voter or a paper ballot printout verifiable by the voter
			 at the time the vote is cast;
					(B)assurances that the jurisdiction will
			 conduct the regularly scheduled general elections for Federal office to be held
			 in November 2008 using only paper ballot voting systems;
					(C)assurances that the jurisdiction has
			 obtained or will obtain a sufficient number of non-tabulating ballot marking
			 devices that are accessible for individuals with disabilities in accordance
			 with the requirements of section 301(a)(3) of the Help America Vote Act of
			 2002;
					(D)assurances that the jurisdiction has
			 obtained or will obtain a sufficient number of ballot marking stations or
			 voting booths for the protection of voter privacy;
					(E)assurances that the
			 jurisdiction has obtained or will obtain a sufficient number of paper
			 ballots;
					(F)such information and
			 assurances as the Commission may require to make the determinations under
			 paragraph (1); and
					(G)such other information
			 and assurances as the Commission may require.
					(3)Determinations of
			 reasonableness of costsThe
			 determinations under paragraph (1) of whether costs paid or incurred by a
			 jurisdiction are reasonable shall be made by the Commission.
				(4)Paper ballot voting
			 system definedIn this
			 subsection, a paper ballot voting system means a voting system
			 that uses a paper ballot marked by the voter by hand or a paper ballot marked
			 by the voter with the assistance of a non-tabulating ballot marking device
			 described in paragraph (1)(B).
				(b)Reimbursement for
			 Retrofitting of Direct Recording Electronic Voting Systems to Produce Voter
			 Verifiable Paper Records
				(1)In
			 generalThe Commission shall
			 pay to each eligible jurisdiction an amount equal to the documented reasonable
			 costs paid or incurred by such jurisdiction to retrofit direct recording
			 electronic voting systems so that the systems will produce a voter verifiable
			 paper record of the marked ballot for verification by the voter at the time the
			 vote is cast, including the costs of obtaining printers to produce the
			 records.
				(2)Eligible jurisdiction
			 definedIn this subsection,
			 an eligible jurisdiction means a jurisdiction that submits to
			 the Commission (and, in the case of a county or equivalent jurisdiction,
			 provides a copy to the State), at such time and in such form as the Commission
			 may require, an application containing—
					(A)assurances that the jurisdiction has
			 obtained or will obtain a printer for and retrofit each direct recording
			 electronic voting system used to conduct the general elections for Federal
			 office held in November 2008 so that the system will produce a voter verifiable
			 paper record of the marked ballot for verification by the voter;
					(B)such information and assurances as the
			 Commission may require to make the determinations under paragraph (1);
			 and
					(C)such other information
			 and assurances as the Commission may require.
					(3)Determination of
			 reasonableness of costsThe
			 determinations under paragraph (1) of whether costs paid or incurred by a
			 jurisdiction are reasonable shall be made by the Commission.
				(c)Reimbursement for
			 Provision of Backup Paper Ballots by Jurisdictions Using Direct Recording
			 Electronic Voting Systems
				(1)In
			 generalThe Commission shall
			 pay to each eligible jurisdiction an amount equal to the documented reasonable
			 costs paid or incurred by such jurisdiction to obtain, deploy, and tabulate
			 backup paper ballots (and related supplies and equipment) that may be used in
			 the event of the failure of a direct recording electronic voting system in the
			 regularly scheduled general elections for Federal office to be held in November
			 2008.
				(2)Eligible jurisdiction
			 definedIn this subsection,
			 an eligible jurisdiction means a jurisdiction that submits to
			 the Commission (and, in the case of a county or equivalent jurisdiction,
			 provides a copy to the State), at such time and in such form as the Commission
			 may require, an application containing—
					(A)assurances that the
			 jurisdiction will post, in a conspicuous manner at all polling places at which
			 a direct recording electronic voting system will be used in such elections, a
			 notice stating that backup paper ballots are available at the polling place and
			 that a voter is entitled to use such a ballot upon the failure of a voting
			 system;
					(B)assurances that the
			 jurisdiction counts each such backup paper ballot cast by a voter as a regular
			 ballot cast in the election, and does not treat it (for eligibility purposes)
			 as a provisional ballot under section 302(a) of the Help America Vote Act of
			 2002, unless the individual casting the ballot would have otherwise been
			 required to cast a provisional ballot;
					(C)such information and assurances as the
			 Commission may require to make the determinations under paragraph (1);
			 and
					(D)such other information
			 and assurances as the Commission may require.
					(3)Determination of
			 reasonableness of costsThe
			 determinations under paragraph (1) of whether costs paid or incurred by a
			 jurisdiction are reasonable shall be made by the Commission.
				(d)AmountsThere are authorized to be appropriated to
			 the Commission such sums as may be necessary for payments under this section.
			 Any amounts appropriated pursuant to the authorization under this subsection
			 shall remain available until expended.
			3.Payments for Conducting
			 Manual Audits of Results of 2008 General Elections
			(a)Payments
				(1)Eligibility for
			 paymentsIf a State conducts manual audits of the results of any
			 of the regularly scheduled general elections for Federal office in November
			 2008 (and, at the option of the State, conducts audits of elections for State
			 and local office held at the same time as such election) in accordance with the
			 requirements of this section, the Commission shall make a payment to the State
			 in an amount equal to the documented reasonable costs incurred by the State in
			 conducting the audits.
				(2)Certification of
			 Compliance and Costs
					(A)Certification
			 requiredIn order to receive
			 a payment under this section, a State shall submit to the Commission, in such
			 form as the Commission may require, a statement containing—
						(i)a certification that the State conducted
			 the audits in accordance with all of the requirements of this section;
						(ii)a statement of the reasonable costs
			 incurred in conducting the audits; and
						(iii)such other information
			 and assurances as the Commission may require.
						(B)Amount of
			 paymentThe amount of a
			 payment made to a State under this section shall be equal to the reasonable
			 costs incurred in conducting the audits.
					(C)Determination of
			 reasonableness of costsThe
			 determinations under this paragraph of whether costs incurred by a State are
			 reasonable shall be made by the Commission.
					(3)Timing of
			 paymentsThe Commission shall
			 make the payment required under this section to a State not later than 30 days
			 after receiving the statement submitted by the State under paragraph
			 (2).
				(4)Mandatory immediate
			 reimbursement of counties and other jurisdictionsIf a county or
			 other jurisdiction responsible for the administration of an election in a State
			 incurs costs as the result of the State conducting an audit of the election in
			 accordance with this section, the State shall reimburse the county or
			 jurisdiction for such costs immediately upon receiving the payment from the
			 Commission under paragraph (3).
				(5)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission such sums as may be necessary for payments under this section. Any
			 amounts appropriated pursuant to the authorization under this subsection shall
			 remain available until expended.
				(b)Audit
			 RequirementsIn order to receive a payment under this section for
			 conducting an audit, the State shall meet the following minimum
			 requirements:
				(1)Not later than 30 days
			 before the date of the regularly scheduled general election for Federal office
			 in November 2008, the State shall establish and publish guidelines, standards,
			 and procedures to be used in conducting audits in accordance with this
			 section.
				(2)The State shall select an appropriate
			 entity to oversee the administration of the audit, in accordance with such
			 criteria as the State considers appropriate consistent with the requirements of
			 this section, except that the entity must meet a general standard of
			 independence as defined by the State.
				(3)The State shall determine
			 whether the units in which the audit will be conducted will be precincts or
			 some alternative auditing unit, and shall apply that determination in a uniform
			 manner for all audits conducted in accordance with this section.
				(4)The State shall select
			 the precincts or alternative auditing units in which audits are conducted in
			 accordance with this section in a random manner following the election after
			 the final unofficial vote count (as defined by the State) has been announced,
			 such that each precinct or alternative auditing unit in which the election was
			 held has an equal chance of being selected, subject to paragraph (9), except
			 that the State shall ensure that at least one precinct or alternative auditing
			 unit is selected in each county in which the election is held.
				(5)The audit shall be
			 conducted in not less than 2 percent of the precincts or alternative auditing
			 units in the State (in the case of a general election for the office of
			 Senator) or the Congressional district involved (in the case of an election for
			 the office of Representative in, or Delegate or Resident Commissioner to, the
			 Congress).
				(6)The State shall determine
			 the stage of the tabulation process at which the audit will be conducted, and
			 shall apply that determination in a uniform manner for all audits conducted in
			 accordance with this section, except that the audit shall commence within 48
			 hours after the State or jurisdiction involved announces the final unofficial
			 vote count (as defined by the State) in each precinct in which votes are cast
			 in the election which is the subject of the audit.
				(7)With respect to each precinct or
			 alternative audit unit audited, the State shall ensure that a voter verified
			 paper ballot or paper ballot printout verifiable by the voter at the time the
			 vote is cast is available for every vote cast in the precinct or alternative
			 audit unit, and that the tally produced by counting all of those paper ballots
			 or paper ballot printouts by hand is compared with the corresponding final
			 unofficial vote count (as defined by the State) announced with respect to that
			 precinct or audit unit in the election.
				(8)Within each precinct or alternative audit
			 unit, the audit shall include all ballots cast by all individuals who voted in
			 or who are under the jurisdiction of the precinct or alternative audit unit
			 with respect to the election, including absentee ballots (subject to paragraph
			 (9)), early ballots, emergency ballots, and provisional ballots, without regard
			 to the time, place, or manner in which the ballots were cast.
				(9)If a State establishes a separate precinct
			 for purposes of counting the absentee ballots cast in the election and treats
			 all absentee ballots as having been cast in that precinct, and if the state
			 does not make absentee ballots sortable by precinct and include those ballots
			 in the hand count described in paragraph (7) which is administered with respect
			 to that precinct, the State may divide absentee ballots into audit units
			 approximately equal in size to the average precinct in the State in terms of
			 the number of ballots cast, and shall randomly select and include at least 2
			 percent of those audit units in the audit. Any audit carried out with respect
			 to such an audit unit shall meet the same standards applicable under paragraph
			 (7) to audits carried out with respect to other precincts and alternative audit
			 units, including the requirement that all paper ballots be counted by
			 hand.
				(10)The audit shall be
			 conducted in a public and transparent manner, such that members of the public
			 are able to observe the entire process.
				(c)Collection and
			 Submission of Audit Results; Publication
				(1)State submission of
			 reportIn order to receive a payment under this section, a State
			 shall submit to the Commission a report, in such form as the Commission may
			 require, on the results of each audit conducted under this section.
				(2)Commission
			 actionThe Commission may request additional information from a
			 State based on the report submitted under paragraph (1).
				(3)PublicationThe
			 Commission shall publish each report submitted under paragraph (1) upon
			 receipt.
				(d)Delay in Certification
			 of Results by StateNo State may certify the results of any
			 election which is subject to an audit under this section prior to completing
			 the audit, resolving discrepancies discovered in the audit, and submitting the
			 report required under subsection (c).
			4.Payments for Conducting
			 Hand Counts of Results of 2008 General Elections
			(a)Payments
				(1)Eligibility for
			 paymentsIf a State, county,
			 or equivalent location tallies the results of any regularly scheduled general
			 election for Federal office in November 2008 by conducting a hand count of the
			 votes cast on the paper ballots used in the election (including paper ballot
			 printouts verifiable by the voter at the time the vote is cast) in accordance
			 with the requirements of this section, the Commission shall make a payment to
			 the State, county, or equivalent location in an amount equal to the documented
			 reasonable costs incurred by the State, county, or equivalent location in
			 conducting the hand counts.
				(2)Certification of
			 compliance and costs
					(A)Certification
			 requiredIn order to receive
			 a payment under this section, a State, county, or equivalent location shall
			 submit to the Commission (and, in the case of a county or equivalent
			 jurisdiction, shall provide a copy to the State), in such form as the
			 Commission may require, a statement containing—
						(i)a certification that the State, county, or
			 equivalent location conducted the hand counts in accordance with all of the
			 requirements of this section;
						(ii)a statement of the reasonable costs
			 incurred by the State, county, or equivalent location in conducting the hand
			 counts; and
						(iii)such other information and assurances as
			 the Commission may require.
						(B)Amount of
			 paymentThe amount of a
			 payment made to a State, county, or equivalent location under this section
			 shall be equal to the reasonable costs incurred by the State, county, or
			 equivalent location in conducting the hand counts.
					(C)Determination of
			 reasonableness of costsThe
			 determinations under this paragraph of whether costs incurred by a State,
			 county, or equivalent location are reasonable shall be made by the
			 Commission.
					(3)Timing of
			 paymentsThe Commission shall
			 make the payment required under this section to a State, county, or equivalent
			 location not later than 30 days after receiving the statement submitted by the
			 State, county, or equivalent location under paragraph (2).
				(4)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Commission such sums as may be necessary
			 for payments under this section. Any amounts appropriated pursuant to the
			 authorization under this subsection shall remain available until
			 expended.
				(b)Hand Counts
			 Described
				(1)In
			 generalA hand count
			 conducted in accordance with this section is a count of all of the paper
			 ballots on which votes were cast in the election (including paper ballot
			 printouts verifiable by the voter at the time the vote is cast), including
			 votes cast on an early, absentee, emergency, and provisional basis, which is
			 conducted by hand to determine the winner of the election and is conducted
			 without using electronic equipment or software.
				(2)CompletenessWith respect to each jurisdiction in which
			 a hand count is conducted, the State, county, or equivalent location shall
			 ensure that a voter verified paper ballot or paper ballot printout verifiable
			 by the voter at the time the vote is cast is available for every vote cast in
			 the jurisdiction.
				(c)Process for Conducting
			 Hand Counts
				(1)In
			 generalIn order to meet the
			 requirements of this section, a hand count of the ballots cast in an election
			 shall be conducted in accordance with the following procedures:
					(A)After the closing of the
			 polls on the date of the election, the appropriate election official shall
			 secure the ballots at the polling place (or, in the case of ballots cast at any
			 other location, at the office of the chief election official of the
			 jurisdiction conducting the hand count).
					(B)Beginning at any time
			 after the expiration of the 8-hour period that begins at the time the polls
			 close on the date of the election, the jurisdiction shall conduct an initial
			 hand count of the ballots cast in the election, using the ballots which are
			 eligible to be counted in the election as of the time the polls are
			 closed.
					(C)Any ballot which is eligible to be counted
			 in the election but which is not included in the initial count conducted under
			 subparagraph (B), including a provisional ballot cast by an individual who is
			 determined to be eligible to vote in the election or an absentee ballot
			 received after the date of the election but prior to the applicable deadline
			 under State law for the receipt of absentee ballots, shall be subject to a hand
			 count in accordance with this section and added to the tally conducted under
			 subparagraph (B) not later than 48 hours after the ballot is determined to be
			 eligible to be counted.
					(D)The hand count shall be conducted by a team
			 of not fewer than 2 individuals who shall be witnessed by at least one observer
			 sitting at the same table with such individuals. Except as provided in
			 paragraph (2), all such individuals shall be election officials of the
			 jurisdiction in which the hand count is conducted. The number of such
			 individuals who are members of the political party whose candidates received
			 the greatest number of the aggregate votes cast in the regularly scheduled
			 general elections for Federal office held in the State in November 2006 shall
			 be equal to the number of such individuals who are members of the political
			 party whose candidates received the second greatest number of the aggregate
			 votes cast in the regularly scheduled general elections for Federal office held
			 in the State in November 2006.
					(E)After the completion of
			 the hand count, the ballots may be run through a tabulating machine or scanner
			 for comparison with the tally, if such a machine or scanner is available. The
			 use of the tabulating machine or scanner shall be solely to compare with the
			 tally determined by the hand count and not to substitute another tally of the
			 ballots.
					(2)Use of other
			 personnelAn individual who
			 is not an election official of the jurisdiction in which a hand count is
			 conducted under this section may serve on a team conducting the hand count or
			 may serve as an observer of a team conducting the hand count if the
			 jurisdiction certifies that the individual has completed such training as the
			 jurisdiction deems appropriate to conduct or observe the hand count (as the
			 case may be).
				(3)LocationThe hand counts conducted under this
			 section of the ballots cast in an election shall be conducted—
					(A)in the case of ballots cast at a polling
			 place on the date of the election, at the polling place at which the ballots
			 were cast; or
					(B)in the case of any other ballots, at the
			 office of the chief election official of the jurisdiction conducting the hand
			 count.
					(4)Information included in
			 resultsEach hand count
			 conducted under this section shall produce the following information with
			 respect to the election:
					(A)The vote tally for each
			 candidate.
					(B)The number of overvotes, undervotes,
			 spoiled ballots, and blank ballots cast (or their equivalents, as defined by
			 the State, county or equivalent location).
					(C)The number of write-in
			 ballots and the names written in on such ballots pursuant to State law.
					(D)The total number of
			 ballots cast.
					(E)A record of judgement
			 calls made regarding voter intent.
					(5)Public observation of
			 hand countsEach hand count
			 conducted under this section shall be conducted in a manner that allows public
			 observation of the entire process (including the opening of the ballot boxes or
			 removal of machine-printed ballots from their containers, the sorting,
			 counting, and notation of results, and the announcement of final
			 determinations) sufficient to confirm but not interfere with the
			 proceedings.
				(6)Establishment and
			 publication of proceduresPrior to the date of the regularly
			 scheduled general election for Federal office held in November 2008, a State,
			 county, or equivalent location shall establish and publish procedures for
			 carrying out hand counts under this subsection.
				(d)Application to
			 Jurisdictions Conducting Elections With Direct Recording Electronic Voting
			 Systems
				(1)Requiring systems to
			 produce voter verifiable paper recordIf a State, county, or equivalent location
			 uses a direct recording electronic voting system to conduct an election, the
			 State, county, or equivalent location may not receive a payment under this
			 section for conducting a hand count of the votes cast in the election unless
			 (in addition to meeting the other requirements applicable under this section)
			 the State, county, or equivalent location certifies to the Commission that each
			 such system produces a paper record printout of the marked ballot which is
			 verifiable by the voter at the time the vote is cast.
				(2)Treatment of paper
			 record printoutsIn applying this section to a hand count
			 conducted by a State, county, or equivalent location which provides a
			 certification to the Commission under paragraph (1), the paper record printout
			 referred to in such paragraph shall be treated as the paper ballot used in the
			 election.
				(e)Announcement and
			 Posting of ResultsUpon the
			 completion of a hand count conducted under this section, the State, county, or
			 equivalent location shall announce the results to the public and post them on a
			 public Internet site.
			(f)Use of Hand Count in
			 Certification of ResultsThe
			 State shall use the results of the hand count conducted under this section for
			 purposes of certifying the results of the election involved. Nothing in this
			 section may be construed to affect the application or operation of any State
			 law governing the recount of the results of an election.
			5.Study, Testing, and
			 Development of Products and Practices to Ensure Accessibility of Paper Ballot
			 Verification and Casting for Certain Individuals
			(a)Study, Testing, and
			 DevelopmentThe Director of
			 the National Institute of Standards and Technology (hereafter in this section
			 referred to as the Director) shall study, test, and develop
			 products and practices that ensure the accessibility of paper ballot
			 verification and casting for individuals with disabilities, for voters whose
			 primary language is not English, and for voters with difficulties in literacy,
			 including the mechanisms themselves and the processes through which the
			 mechanisms are used. In carrying out this subsection, the Director shall
			 specifically investigate existing and potential methods or devices, including
			 non-electronic devices, that will assist such individuals and voters in
			 creating voter-verified paper ballots, presenting or transmitting the
			 information printed or marked on such ballots back to such individuals and
			 voters in an accessible form, and enabling the voters to cast the
			 ballots.
			(b)ReportNot
			 later than June 30, 2009, the Director shall submit a report to Congress on the
			 results of the studying, testing, and development of products and practices
			 under subsection (a).
			(c)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Director such sums as may be necessary to
			 carry out this section, to remain available until expended.
			6.DefinitionsIn this Act—
			(1)the term
			 Commission means the Election Assistance Commission; and
			(2)the term
			 State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.
			Amend the title so as to read:
	 A bill to direct the Election Assistance Commission to reimburse certain
	 jurisdictions for the costs of obtaining paper ballot voting systems for the
	 general elections for Federal office to be held in November 2008, to reimburse
	 jurisdictions for the costs incurred in conducting audits or hand counting of
	 the results of the general elections for Federal office to be held in November
	 2008, and for other purposes..
	
		April 14, 2008
		Committee on Science
		  and Technology discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
